Exhibit 10.20

EXECUTION COPY

FIRST AMENDMENT TO INTERCOMPANY TERM LOAN AGREEMENT

This First Amendment to Intercompany Term Loan Agreement (this “Amendment”) is
dated as of October 10, 2008 and entered into by and among APP Pharmaceuticals,
Inc., a Delaware corporation and successor by merger to Fresenius Kabi
Pharmaceuticals, LLC (the “Borrower”), Fresenius US Finance I, Inc., a Delaware
corporation (the “Lender”) , the guarantors listed on the signature pages hereto
(the “Guarantors”) and Deutsche Bank AG, London Branch, in its capacity as the
Intercompany Primary Collateral Agent and is made with reference to that certain
Intercompany Term Loan Agreement dated as of September 10, 2008 (the
“Intercompany Term Loan Agreement”), by and among the Borrower, the Lender, the
Intercompany Primary Collateral Agent and the guarantors party thereto.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Intercompany Term Loan Agreement.

RECITALS

WHEREAS, on October 6, 2008, the Lender entered into the First Amendment to
Credit Agreement (the “First Amendment to Credit Agreement”) with Fresenius SE,
other subsidiaries of Fresenius SE party thereto, Deutsche Bank AG, London
Branch, as administrative agent, and other lenders party thereto, to borrow a
$210,500,000 Additional Tranche B1 Term Loan and a €200,000,000 Additional
Tranche B1 Euro Term Loan;

WHEREAS, upon the borrowing of the Additional Tranche B1 Term Loan and the
Additional Tranche B1 Euro Term Loan pursuant to the First Amendment to Credit
Agreement, the Lender desires to on-lend, and the Borrower desires to borrow,
the proceeds of the Additional Tranche B1 Term Loan and the Additional Tranche
B1 Euro Term Loan on the terms and conditions set forth in the Intercompany Term
Loan Agreement;

WHEREAS, the parties hereto desire to amend the Intercompany Term Loan Agreement
to (i) provide for the establishment of Intercompany Additional Term Loan B (as
defined below) and (ii) make certain other amendments as set forth below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE INTERCOMPANY TERM LOAN AGREEMENT

 

1.1 Amendments to Article I: Definitions

A. Section 1.01 of the Intercompany Term Loan Agreement is hereby amended by
adding thereto the following definitions, which shall be inserted in proper
alphabetical order:

“Additional Borrowing Date” means the date which is the Additional Tranche B1
Term Loan Borrowing Date under the Credit Agreement as amended.

 

1



--------------------------------------------------------------------------------

“Closing Date” means September 10, 2008.

“First Amendment” means the First Amendment to Intercompany Term Loan Agreement
dated as of October 6, 2008 by and among the Borrower, the Lender, the
Intercompany Primary Collateral Agent and the guarantors listed on the signature
pages thereto.

“Intercompany Additional Term Loan B” has the meaning set forth in Section 2.01
of this Agreement.

“Intercompany Additional Euro Term Loan B” has the meaning set forth in
Section 2.01 of this Agreement.

“Intercompany Initial Term Loan B” has the meaning set forth in Section 2.01 of
this Agreement.

 

1.2 Amendments to Article II: The Loans

A. Intercompany Term Loans. Section 2.01 of the Intercompany Term Loan Agreement
is hereby amended by deleting it in its entirety and substituting the following
therefore:

“On the Closing Date, the Lender agrees on the terms and conditions hereinafter
set forth to make to the Borrower (i) a term loan in a single advance in
Dollars, in an aggregate principal amount equal to $500,000,000 (the
“Intercompany Term Loan A”) and (ii) a term loan in a single advance in Dollars,
in an aggregate principal amount equal to $502,500,000 (the “Intercompany
Initial Term Loan B”). On the Additional Borrowing Date, the Lender agrees on
the terms and conditions hereinafter set forth to make to the Borrower an
additional term loan in a single advance in Dollars, in an aggregate principal
amount equal to $210,500,000 (the “Intercompany Additional Term Loan B”), and an
additional term loan in a single advance in Euros, in an aggregate principal
amount equal to €200,000,000 (the “Intercompany Additional Euro Term Loan B”
and, collectively with the Intercompany Initial Term Loan B and the Intercompany
Additional Term Loan B, the “Intercompany Term Loan B”). Amounts repaid on the
Intercompany Term Loan A and Intercompany Term Loan B may not be reborrowed. The
Intercompany Term Loan A and Intercompany Term Loan B shall be made by one or
more borrowings, which shall correspond to the Tranche A1 Term Loan Borrowings,
and Tranche B1 Term Loan Borrowings, respectively, from time to time made
pursuant to the Credit Agreement (and as defined therein) or, if the Credit
Agreement is no longer in effect and no Tranche A1 Term Loan Borrowings or
Tranche B1 Term Loan Borrowings are outstanding thereunder, such borrowings
(with such Interest Periods) as the Borrower may from time to time request from
the Lender.”

 

2



--------------------------------------------------------------------------------

B. Repayments for Intercompany Term Loan B. Section 2.02(b) of Intercompany Term
Loan Agreement is hereby amended by (i) inserting, immediately after the phrase
“original principal amounts of the Intercompany Term Loan B” the phrase “(as
increased by the original principal amounts of the Intercompany Additional Term
Loan B and Intercompany Additional Euro Term Loan B)”; (ii) deleting the text
“Section 2.02(c)” appearing therein and inserting the text “Sections 2.02(c) and
2.02(d)” in lieu thereof, and (iii) adding the following new proviso immediately
after the phrase “pursuant to Sections 2.02(c) and 2.02(d)”:

“; provided that, with respect to the Intercompany Term Loan B, the relevant
percentage specified below (in each case based on, and paid, in the respective
currency in which such Intercompany Term Loans are denominated, and without
using Dollar Equivalents in such calculations) shall be payable (x) with respect
to all Intercompany Term Loan B other than the Intercompany Additional Euro Term
Loan B (based on the original principal amount of the Intercompany Initial Term
Loan B plus the original principal amount of the Intercompany Additional Term
Loan B) and (y) with respect to the Intercompany Additional Euro Term Loan B
(based on the original principal amount of the Intercompany Additional Euro Term
Loan B).”

 

1.3 Amendments to Article III: Representations and Warranties

A. Use of Proceeds. Section 3.01(e) of the Intercompany Term Loan Agreement is
hereby amended by inserting the following immediately after the end of the first
sentence thereof:

“and in the case of the Intercompany Additional Term Loan B and Intercompany
Additional Euro Term Loan B made pursuant to the First Amendment, as set forth
in Section 7.11(e) of the Credit Agreement.”

Section 2. ACKNOWLEDGEMENT AND CONSENT

Each Guarantor hereby acknowledges and agrees that the guaranty it provided in
Article IV of the Intercompany Term Loan Agreement shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall extend to the new extensions of credit made by the Lender
pursuant to the Intercompany Term Loan Agreement as amended by this amendment.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Intercompany Term Loan Agreement or any other Intercompany
Primary Credit Document to consent to the amendments to the Intercompany Term
Loan Agreement effected pursuant to this Amendment and (ii) nothing in the
Intercompany Term Loan Agreement, this Amendment or any other Intercompany
Primary Credit Document shall be deemed to require the consent of such Guarantor
to any future amendments to the Intercompany Term Loan Agreement.

 

3



--------------------------------------------------------------------------------

Section 3. MISCELLANEOUS

A. Reference to and Effect on the Intercompany Term Loan Agreement, the other
Intercompany Primary Credit Documents and the Credit Documents.

(i) On and after the date hereof, each reference in the Intercompany Term Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Intercompany Term Loan Agreement, and each reference in
the other Intercompany Primary Credit Documents or Credit Documents to the
“Intercompany Term Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Intercompany Term Loan Agreement shall mean and be a
reference to the Intercompany Term Loan Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Intercompany Term
Loan Agreement and the other Intercompany Primary Credit Documents shall remain
in full force and effect and are hereby ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Lender under, the
Intercompany Term Loan Agreement or any of the other Intercompany Primary Credit
Documents.

B. Fees and Expenses. The Borrower acknowledges that all costs, fees and
expenses as described in Section 7.04 of the Intercompany Term Loan Agreement
incurred by the Lender and the Intercompany Primary Collateral Agent (including
attorney’s fees) with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of the Borrower.

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CHOICE OF LAW PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by the Borrower, the Lender, each of the Guarantors and the
Intercompany Primary Collateral Agent.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: APP PHARMACEUTICALS, INC. By:   /s/ Thomas H. Silberg   Name: Thomas
H. Silberg   Title: President and CEO Address: 1501 East Woodfield Road, Suite
300E Schaumburg, IL 60173   Attention: Thomas H.
Silberg                                       LENDER: FRESENIUS US FINANCE I,
INC. By:   /s/ Thomas H. Silberg   Name: Thomas H. Silberg   Title: President
Address: 1501 East Woodfield Road, Suite 300E Schaumburg, IL 60173   Attention:
Thomas H. Silberg                                      



--------------------------------------------------------------------------------

GUARANTORS: FRESENIUS KABI AG By:   /s/ Rainer Baule   Name: Rainer Baule  
Title: Chairman of the Management Board By:   /s/ Gerrit Steen   Name: Gerrit
Steen   Title: Member of the Management Board Address: Else - Kröner - Strasse 1
D-61352 Bad Homburg Germany Attention: Dr. Karl-Dieter
Schwab                               FRESENIUS KABI PHARMACEUTICALS HOLDING,
INC. By:   /s/ Richard E. Maroun   Name: Richard E. Maroun   Title: Secretary
Address: 1501 E. Woodfield Road, Suite 300E Schaumburg, IL 60173 Attention:
Richard E. Maroun                                      



--------------------------------------------------------------------------------

APP PHARMACEUTICALS, LLC By:   /s/ Richard E. Maroun   Name: Richard E. Maroun  
Title: Secretary Address: 1501 E. Woodfield Road Suite 300E Schaumburg, IL 60173
Attention: Richard E. Maroun                                               



--------------------------------------------------------------------------------

INTERCOMPANY PRIMARY COLLATERAL AGENT: DEUTSCHE BANK AG, LONDON BRANCH By:   /s/
Signature Illegible   Name:   Title: Director By:   /s/ Signature Illegible  
Name:   Title: Director Address:       Attention:
                                                                     